DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 9, 12-14, 19, and 22-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “attachment mechanism for releasably coupling…” in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6, 8, and 10-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent No. 4,350,254 (hereinafter “Noly;” see embodiment of figure 7, features of which are shown in the other figures).
Regarding claim 1 Noly discloses a trolley installer for use with a crane bridge configured for supporting (capable of supporting) a trolley thereon, the trolley installer comprising:


    PNG
    media_image1.png
    413
    510
    media_image1.png
    Greyscale

Noly, Annotated Figure 7
a platform member (20) including a table (13) for supporting the trolley (capable of supporting a trolley, i.e. this is a functional recitation) and an attachment mechanism (5-8, equivalent to Applicant’s disclosure) for releasably coupling the strand (1-4) of the lift system, wherein the lift mechanism (45/46) lifts and lowers the platform member (20) relative to the crane bridge (43).
Regarding claim 2 Noly discloses the above apparatus, and further discloses wherein the lift system comprises a pair of the lift system (i.e. see opposing strands 2 and 4, etc.) spaced apart along the crane bridge (43), and further wherein the strand (1-4) of one lift system of the pair of lift systems is releasably coupled (indirectly via 10) to a first end of the platform member (20) and the strand (1-4) of the other lift system of the pair of lift systems is releasably coupled to a second end of the platform member (20).
claim 3 Noly discloses the above apparatus, and further discloses wherein the lift system (A) includes a plurality of the lift mechanism (45/46), and a plurality of the strand (1-4) for releasably coupling to the platform member (20).
Regarding claim 4 Noly discloses the above apparatus, and further discloses wherein the lift system (A) includes a first end truck, a second end truck (i.e. first and second rollers on 44), and a cross member (44) extending between the end trucks (rollers of 44), the end trucks adapted for mounting to the crane bridge (43) and the cross member (44) adapted for supporting the lift mechanism (45/46).
Regarding claim 5 Noly discloses the above apparatus, and further discloses wherein the lift mechanism (45/46) is a strand jack (i.e. under the broadest reasonable interpretation the drums 45-46 could be considered strand jacks as they raise/lower the cables).
Regarding claim 6 Noly discloses the above apparatus, and further discloses wherein the lift mechanism (45/46) is a hoist system.
Regarding claim 8 Noly discloses the above apparatus, and further discloses wherein the table (13) of the platform member (20) is a turntable for supporting the trolley (capable of supporting a trolley, i.e. this is a functional recitation), the table (13) rotatable relative to a frame (see figure 1) of the platform member (20).
Regarding claim 10 Noly discloses a trolley installer for use with (capable of use with, i.e. this is an intended use recitation) a crane bridge (43) having a pair of spaced apart girders configured for supporting (capable of supporting, i.e. this is a functional recitation) a trolley thereon, the trolley installer comprising:


    PNG
    media_image1.png
    413
    510
    media_image1.png
    Greyscale

Noly, Annotated Figure 7
a platform member (20) including a turntable (13) for supporting the trolley (capable of supporting a trolley, i.e. this is a functional recitation) and an attachment mechanism (5-8) for releasably coupling the strand (1-4) of the lift system, the turntable (13) operable to rotate relative to the platform member (20) between a first position, in which the trolley spans across the girders, and a second position, in which the trolley fits between the girders (i.e. Noly is capable of being used in this way given the correctly sized trolley);
wherein the lift mechanism (45/46) lifts and lowers the platform member (20) relative to the crane bridge (43).
Regarding claim 11 Noly discloses the above apparatus, and further discloses wherein the platform member (20) includes at least one lock assembly (15), the lock .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noly.
Regarding claim 7 Noly discloses the above apparatus, but fails to specifically recite a collet as per claim 7.  Official Notice is given that using a collet to fasten a rope is old and well known in the art.  It would have been obvious to one of ordinary skill in the at the time of invention to use a collet in Noly, as known in the art, in order to provide a safe and modular attachment.

Claims 15-18 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noly in view of DE 4332232 C1 (hereinafter “Schroder”).
Regarding claim 15 Noly discloses trolley installer for use with a crane bridge (43) configured for supporting a trolley thereon (capable of supporting a trolley, i.e. this is a functional recitation), the trolley installer comprising: 


    PNG
    media_image1.png
    413
    510
    media_image1.png
    Greyscale

Noly, Annotated Figure 7
Noly only teaches one of the above lift system, and fails to teach a pair of lift systems.  This appears to be no more than duplication of known parts in known ways, which appears obvious in view of Schroder.  Schroder teaches a similar lifting device It would have been obvious to one of ordinary skill in the art at the time of invention to duplicate the lifting system of Noly, as taught by Schroder, in order to lift more loads at a time, and have redundant lifts in case of failure.
 
Regarding claim 16 modified Noly teaches the above apparatus.  Noly further teaches wherein at least one lift mechanism (1-4) of the four lift mechanisms (1-4) is a strand jack (i.e. under the broadest reasonable interpretation the drums 45-46 could be considered strand jacks as they raise/lower the cables).
Regarding claim 17 modified Noly teaches the above apparatus.  Noly further teaches wherein at least one lift mechanism (1-4) of the four lift mechanisms (1-4) is a hoist system.
Regarding claim 18 modified Noly teaches the above apparatus.  Noly further teaches wherein the table (13) of the platform member (20) is a turntable (13) for supporting the trolley (capable of supporting a trolley, i.e. this is a functional recitation), the table (13) rotatable relative to a frame of the platform member (20). 
Regarding claim 20 Noly discloses the above apparatus, but fails to specifically recite a collet as per claim 20.  Official Notice is given that using a collet to fasten a rope is old and well known in the art.  It would have been obvious to one of ordinary skill in the at the time of invention to use a collet in Noly, as known in the art, in order to provide a safe and modular attachment.
claim 21 modified Noly teaches the above apparatus.  Noly further teaches wherein the control unit includes power sources (inherent in Noly or the lift would not lift/lower the container), the power sources adapted to drive the lift mechanisms (1-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art references show various lifting mechanisms with and without turntables.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/N.L.A/           Examiner, Art Unit 3654                                        

/SANG K KIM/           Primary Examiner, Art Unit 3654